Citation Nr: 1745083	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right pneumothorax.

2.  Entitlement to a compensable rating for residuals of right rib fractures.

3.  Entitlement to a compensable rating for residuals of conjunctival hemorrhage of the right eye with retinal tear (a right eye disability).

4.  Entitlement to a compensable rating for residuals of abdominal trauma with laceration of the liver.

5.  Entitlement to a compensable rating for residuals of facial fractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to November 1983 and from December 1984 to April 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In December 2015, the Board remanded these matters for additional development.

A claim of secondary service connection for trigeminal neuralgia has been raised by the record (in a report of a February 2016 VA examination), but has not been adjudicated by the agency of original jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

[The Board's December 2015 decision also reopened a claim of service connection for a back disability, and denied it on the merits, resolving this matter.]


FINDINGS OF FACT

1.  The Veteran's right pneumothorax (a restrictive lung disability) has resolved; current restrictive lung impairment is not shown; any pulmonary function limitations have been attributed entirely to and obstructive lung disorder (which is not serviced-0connected).

2.  The Veteran's rib fractures are healed and are asymptomatic.

3.  Left eye loss of visual acuity is not service-connected; right eye visual acuity is 20/40 or better; incapacitating episodes due to the service-connected right eye disability are not shown.

4.  The Veteran's service-connected residuals of liver laceration are not shown to cause any disabling effects.

5.  The Veteran's residuals of facial fractures are manifested by incisal opening limited to 40 millimeters, but not to 30 millimeters.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right pneumothorax is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Codes (Codes) 6843, 6844 (2016).

2.  A compensable rating for residuals of right rib fractures is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.31, 4.71a, Code 5297 (2016).

3.  A compensable rating for residuals of conjunctival hemorrhage of the right eye is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.31, 4.79, Code 6008 (2016).

4.  A compensable rating for residuals of abdominal trauma with liver laceration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.114, Codes 7301, 7311, 7312, 7345 (2016).

5.  A 10 percent rating is warranted for residuals of facial fractures.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.150, Code 9905 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in June and August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's VA and private medical records have been secured.  He was afforded VA examinations to assess the severity of his disabilities.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires a RO official or VLJ who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the June 2015 hearing, the undersigned identified the issues, and what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On November 2012 VA liver examination, it was noted that the Veteran had surgery for repair of the liver following a motor vehicle accident in 1981.  There were no complications or residuals from the surgery.  It was noted that he did not have signs or symptoms attributable to chronic or infectious liver disease, cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  He did not have peritoneal adhesions resulting from an injury to the liver.  He did not have hepatitis C.  The diagnosis was liver laceration secondary to trauma.

On November 2012 VA muscles examination, it was noted that the Veteran had a non-penetrating muscle injury.  He had an injury to Muscle Group XXI, the muscles of inspiration of the thoracic muscle group.  He did not have a history of an extensive muscle hernia of any muscle.  There were no known fascial defects or evidence of such associated with a muscle injury. The muscle injury did not affect muscle substance or function.  He did not have any signs or symptoms attributable to the muscle injury.  The diagnosis was status post rib fractures of the right chest wall with injury to the intercostal muscles.  

On November 2012 VA respiratory examination, it was noted that the Veteran had a motor vehicle accident with resulting right-sided pneumothorax secondary to fractured ribs.  He was treated with a chest tube.  No complications or residuals were noted.  The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, the use of oral bronchodilators, antibiotics or outpatient oxygen therapy.  Chest X-ray showed old multiple rib fractures.  The diagnosis was right lung pneumothorax secondary to fractured ribs.

On November 2012 VA eye examination, the Veteran stated that his vision had become progressively worse the past several years.  Examination found that corrected visual acuity of the right eye was 20/25 at distance and near vision was 20/20.  An external examination of the right eye was within normal limits.  The conjunctiva and sclera were white and quiet.  The vitreus was clear.  The diagnosis was subconjunctival hemorrhage of the right eye.  The examiner stated that it had completely resolved and there was no secondary residual decreased visual acuity.  

On June 2013 VA dental examination, it was noted that the Veteran had a condition of the maxilla.  He had not lost any part of the maxilla or hard palate.  The injury did not result in malunion or nonunion of the maxilla.  The diagnosis was malunion or nonunion of the mandible.  The examiner stated that there was full healing of the bilateral fractures of the zygomatic bones with no functional or cosmetic defect.

VA outpatient treatment records show that in March 2013, the Veteran complained of a sharp pain in the right side of his face since a 1981 automobile accident.  The assessment was facial fracture/neuropathy; medication was prescribed.  In May 2013 he was seen in an optometry clinic with a complaint of blurry vision at distance.  Right eye visual acuity was 20/40.  The assessment was blurred vision in the right eye.  

On February 2016 VA respiratory examination, it was noted that the Veteran had shortness of breath due to chronic obstructive pulmonary disease (COPD).  It was noted that he brought a report of an October 2015 pulmonary function study, which the examiner stated was not valid.  The diagnoses were COPD and traumatic pneumothorax, resolved; the examiner noted that COPD was a new and separate diagnosis.  

On February 2016 VA liver examination, the Veteran did not report any symptoms associated with the liver laceration.  He did not have any signs or symptoms attributable to chronic or infectious liver disease or cirrhosis of the liver.  He did not have any incapacitating episodes, with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain.  The diagnosis was traumatic liver laceration.  The examiner stated that the condition had resolved.

On February 2016 VA muscles examination, it was noted that the Veteran did not have an injury to a muscle group in the torso.  He did not have signs or symptoms attributable to a muscle injury.  The diagnosis was status post right rib fractures (four through nine).  The examiner stated that the condition was asymptomatic.  
On February 2016 VA eye examination, the Veteran's visual acuity in each eye was 20/40 or better for near and distance.  Examination of the right eye found no pupil defect.  A slit lamp examination was normal, except for decreased tear break up time.  There was small, linear hyperpigmentation in the superior quadrant of the right eye, possibly a scar.  The diagnoses were right eye retinal scar and dry eye, right.  The examiner stated that the conjunctival hemorrhage and corneal scars had resolved and that dry eye was a new and separate diagnosis.  

On February 2016 VA temporomandibular joint examination, the Veteran did not report flare-ups, functional loss or impairment of the temporomandibular joint. Inter-incisal distance was 40 millimeters.  Right lateral excursion was 10 millimeters and left lateral excursion was 7 millimeters.  There was no objective evidence of crepitus or clicking of the temporomandibular joint, or of localized tenderness or pain on palpation.  The diagnosis was status post multiple facial fractures, including a maxillary-zygomatic complex fracture.  The examiner stated that the condition was asymptomatic.  The fractures had healed and were of no concern.  It was noted that the Veteran had trigeminal neuralgia that might be a result of facial trauma.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken considering the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

	Right pneumothorax 

The Veteran's right pneumothorax is rated under the General Rating Formula for restrictive lung disease, which provides for a 10 percent rating when FEV-1 is 71 to 80 percent predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) is 66 to 80 percent predicted.  A 30 percent rating is warranted when FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; or where DLCO (SB) is 56 to 65 percent predicted.  Higher ratings require that greater degrees of respiratory impairment be shown.  38 C.F.R. §§ 4.97, Codes 6843, 6844.  Ratings under Codes 6822 through 6847 will not be combined.  A single rating will be assigned under the code that reflects the predominant disability, with elevation to the next higher rating where the severity of the disability warrants such elevation.  38 C.F.R. § 4.96(a).

There is no indication on either the November 2012 or February 2016 VA respiratory examinations that there are any symptoms attributable to the Veteran's pneumothorax.  The earlier examination noted there were no residuals.  Similarly, the examiner stated following the February 2016 VA examination that the pneumothorax had resolved.  The Veteran testified at the June 2015 hearing before the undersigned that he had shortness of breath.  Notably, the examiner stated that this was due to his COPD, and there is no indication in the record that his pneumothorax is symptomatic.  The only pulmonary function test of record was deemed not to be valid.  In any event, since the pneumothorax has resolved, there is no basis on which a rating in excess of 10 percent may be assigned.

Accordingly, the Board finds that the preponderance of the evidence is against this claim, and that the appeal in the matter must be denied.


	Residuals of right rib fractures 

Code 5297 provides for a 50 percent rating for the removal of more than six ribs; a 40 percent rating for the removal of five or six ribs; a 30 percent rating for the removal of three or four ribs; a 20 percent rating for the removal of two ribs; and a 10 percent rating for the removal of one rib or resection of two or more ribs without regeneration.  38 C.F.R. § 4.71a, Code 5297.

To warrant a compensable rating for residuals of rib fractures, the evidence must show that one rib has been removed or that there has been resection of two or more ribs.  There is no evidence in the record that a rib has been removed or that there has been resection of two or more ribs without regeneration.  The Veteran conceded as much at the June 2015 hearing.  On February 2016 VA examination, the examiner concluded that the rib condition was asymptomatic.  The preponderance of the evidence is against this claim, and the appeal in the matter must be denied.  See 38 C.F.R. §4.31.  

	Residuals of conjunctival hemorrhage of the right eye

Intraocular hemorrhage is rating based on visual impairment.  38 C.F.R. § 4.79, Code 6006.  Impairment of visual acuity is determined based on the best distant vision obtainable (or impairment of visual fields).  38 C.F.R. § 4.76 (a)(b).  A 0 percent rating is assigned when vision is no less than 20/40 in each eye.  38 C.F.R. § 4.79.

Subject to 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

Intraocular hemorrhage may also be rated on the basis of incapacitating episodes, whichever method results in a higher evaluation.  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  Note:  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.

Since service connection has been granted only for the right eye, the visual acuity in the Veteran's nonservice-connected left eye is deemed to be no worse than 20/40.  In fact, the corrected distant visual acuity in the left eye was 20/25 on the November 2012 VA examination.  Notably, the February 2016 VA examination found that corrected visual acuity in each eye was 20/40 or better.  There is nothing in the record indicating that the Veteran's right eye disability has resulted in any incapacitating episodes.  Accordingly, the preponderance of the evidence is against this claim, also.

	Residuals of abdominal trauma with laceration of the liver

Residuals of an injury to the liver will be rated, depending on the specific residuals, as adhesions of peritoneum (Code 7341), cirrhosis of liver (Code 7301), and chronic liver disease without cirrhosis (Code 7345).  38 C.F.R. § 4.114, Code 7311.

A 10 percent rating is provided for moderate adhesions of the peritoneum; pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  When mild, a 0 percent evaluation is provided.  38 C.F.R. § 4.114, Code 7301.

A 10 percent rating is provided for cirrhosis of the liver, primary biliary cirrhosis or cirrhotic phase of sclerosing cholangitis with symptoms such as weakness, anorexia, abdominal pain, and malaise.  38 C.F.R. § 4.114, Code 7312.

A 10 percent rating is provided for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C) with intermittent fatigue, malaise, and anorexia or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 0 percent rating is assigned when nonsymptomatic.  38 C.F.R. § 4.114, Code 7345.

Both the November 2012 and February 2016 VA examinations found no disabling effects of a liver injury; adhesions were not shown.  The February 2016 examination found that there were no incapacitating episodes, and that the Veteran's liver condition had resolved.  As it is asymptomatic, there is no basis for the assignment of a compensable rating.  

The preponderance of the evidence is against this claim, and the appeal in the matter must be denied.

	Residuals of facial fractures 

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion of temporomandibular articulation is limited to 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 millimeters; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 millimeters.  38 C.F.R. § 4.150, Code 9905.

The Board acknowledges that November 2012 VA examination did not find malunion or nonunion of mandible.  However, on February 2016 examination, it was noted that the maximum incisal opening was to 40 millimeters.  Resolving any remaining reasonable doubt regarding degree of disability in the Veteran's favor, the Board finds that that the criteria for a 10 percent, but no higher, rating are met, and that a 10 percent rating is warranted. 


ORDER

A rating in excess of 10 percent for right pneumothorax is denied.

A compensable rating for residuals of right rib fractures is denied.

A compensable rating for the Veteran's service connected right eye disability is denied.

A compensable rating for residuals of abdominal trauma with laceration of the liver is denied.

A 10 percent rating is granted for residuals of facial fractures, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


